Exhibit REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of April 23, 2008, by and among TOP SHIPS INC., a Marshall Islands corporation (the “Company”), and the investors signatory hereto (each an “Investor” and collectively, the “Investors”). RECITALS A. The Company is corporation that is in the business of owning and operating tanker and drybulk vessels. B. The Company has entered into stock purchase agreements with some of the Investors (collectively, the “Stock Purchase Agreements”), each dated April 23, 2008, pursuant to which the Company has agreed to issue to such Investors, and such Investors have agreed to purchase, an aggregate of 5,307,143 shares of the Company’s common stock, par value $0.01 per share (the “Purchased Shares”) at a price per share of $7.00, for an aggregate investment amount of $37,150,001. C. The Company has entered into a loan agreement with Imperial Ventures Inc. (“Imperial”), dated March 11, 2008, as amended March 20, 2008 (the “Imperial Loan Agreement”), pursuant to which the Company has agreed to issue to Imperial 738,318 shares of the Company’s common stock, par value $0.01 per share, (the “Imperial Shares”). D. The Company has entered into a loan agreement with Proteus Investments Inc. (“Proteus”), dated April 7, 2008 (the “Proteus Loan Agreement”), pursuant to which the Company has agreed to issue to Proteus 1,223,231 shares of the Company’s common stock, par value $0.01 per share, (the “Proteus Shares” and, together with the Purchased Shares and the Imperial Shares, the “Registration Shares”). E. This Agreement is made pursuant to each of the Stock Purchase Agreements with respect to the Purchased Shares, the Imperial Loan Agreement with respect to the Imperial Shares and the Proteus Loan Agreement with respect to the Proteus Shares. NOW, THEREFORE, in consideration of the foregoing recitals and the mutual representations, warranties, covenants and promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions.
